Citation Nr: 0122255	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  99-20 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to September 
1970 and had unverified service in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 2001, the veteran 
testified at a Board videoconference hearing in lieu of an 
in-person hearing; a transcript of that hearing is of record.


REMAND

During the pendency of this appeal the Veterans Claims 
Assistance of Act of 2000 (VCAA) became effective.  See 
38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001)( codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  VCAA essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, the assistance provided by the Secretary under 
subsection (a) [38 U.S.C.A. § 5103A(a)] is to include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim (38 U.S.C.A. § 5103A(d)(1)).

The veteran seeks service connection for a left ankle 
disability.  The veteran has testified before the undersigned 
Member of the Board that he was in the Navy from 1967 to 1970 
and that he was in the Reserves from 1970 to 1983.  The 
record shows that several attempts were made by the RO to 
secure the veteran's service medical records.  In November 
1989, a VA Report of Contact shows that the RO contacted the 
NPRC regarding the veteran's records on three prior occasions 
and that in November 1989, a representative at NPRC indicated 
that the veteran's records would be pulled.  It was 
subsequently reported on contacting the RO that same day that 
the medical records were sent to the RO in April 1989.  No 
service medical records have been associated with the claims 
file.  In addition, no attempt has apparently been made to 
secure medical records for Reserve service.  The veteran has 
reported that he was stationed at Yearling Road in Columbus, 
Ohio at the Naval Reserve Center.  He indicated that that 
station was apparently moved to Rickenbacker Air Base in 
Columbus, Ohio.  He reported that he was treated during his 
service in the Reserves for his left ankle disability at 
Yearling.  He testified that he contacted Yearling Road and 
was told that the medical records could have been moved to 
the New Orleans Reserve Center.  He also reported that they 
could be at Wright Patterson Air Force Base.  However, the 
Board notes that it does not appear that the RO has 
undertaken any action to attempt to obtain the veteran's 
Naval reserve service medical records. It does not appear 
that the RO has attempted to contact the Naval Reserve 
Personnel Center in New Orleans, Louisiana; the Commander of 
the Naval Military Personnel Command in Washington, DC; or 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri, where Navy records are transferred six months 
following retirement or separation.  The Board concludes that 
an attempt to obtain the veteran's reserve service medical 
records is required.

In a letter dated in February 2000, a hospital corpsman 
stated that he had treated the veteran for an injury to his 
foot while serving in Vietnam.  While service medical records 
are not associated with the claims file, a July 1999 VA left 
ankle X-ray revealed an irregularity of the superior portion 
of the navicular, "suggesting old trauma."  Based on a 
review of the record in light of the statutory changes which 
have occurred, the Board is of the opinion that the veteran 
should be afforded a VA examination to assess the etiology of 
his left ankle disability prior to final adjudication by the 
Board.

The Board also notes that the veteran has indicated that he 
has received treatment for his left ankle at the Columbus 
VAMC since 1995.  However, the only VA treatment records 
associated with the claims file are dated in 1999.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must obtain 
these treatment records because they might contain diagnostic 
studies and other conclusions that might be determinative in 
the disposition of this claim.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for his left ankle 
disability.  With any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
If the RO is unable to obtain any 
identified records, the RO must identify 
to the veteran which records were 
unobtainable, describe to the veteran the 
efforts which were made in an attempt to 
secure the records, and the RO must 
describe any further action to be taken 
by VA with respect to the claim.  Copies 
of all correspondence to the veteran must 
be sent to the veteran's representative.  
In addition, the veteran should be 
informed of alternative methods to 
support his claim, such as the submission 
of lay or buddy statements which support 
his contentions.  

The RO should also make another attempt 
to locate the veteran's service medical 
records, using all possible sources.  If 
the RO is unable to secure the records, 
which the NPRC has noted were previously 
forwarded to the RO, the reasons therefor 
must be noted in the file.  

2. The RO should make an attempt to 
secure any available Naval reserve 
service medical records, using all 
available sources, including from the 
Naval Reserve Personnel Center in New 
Orleans, Louisiana; the Commander of the 
Naval Military, Personnel Command in 
Washington, DC; and the NPRC in St. 
Louis, Missouri, through official 
channels, for the veteran's period of 
service (1970 to 1983).  The RO should 
also verify the veteran's dates of 
Reserve service.  

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
current left ankle disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and the 
examiner must indicate on the examination 
report that this has been accomplished.  
Any medically indicated special tests and 
studies should be accomplished.  The 
examiner should provide an opinion as to 
the etiology of any current left ankle 
disability found to include whether it is 
at least as likely as not that any 
current left ankle disability was 
incurred in or aggravated by service.  A 
rationale must be provided for all 
opinions expressed.

4.  The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.

5.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with.

7.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  If the issue remains denied, 
the RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.



The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




